Case 1:17-cv-00379-LPS Document 70 Filed 10/18/18 Page 1 of 1 PageID #: 1386



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

BRISTOL-MYERS SQUIBB COMP ANY and                   )
PFIZER INC.,                                        )
                                                    )
       Plaintiffs and Counterclaim-Defendants       )
                                                    )
       V.                                           )       C.A. No. 17-374-LPS
                                                    )       (CONSOLIDATED)
AUROBINDO PHARMA USA INC. and                       )
AUROBINDO PHARMA LTD. ,                             )
                                                    )
       Defendants and Counterclaim-Plaintiffs.      )


BRISTOL-MYERS SQUIBB COMPANY                        )
and PFIZER INC.,                                    )
                                                    )
              Plaintiffs,                           )
                                                    )
       V.                                           )       C.A. No. 17-379-LPS
                                                    )
MYLAN PHARMACEUTICALS INC.,                         )
                                                    )
              Defendant.                            )

                                            ORDER

       At Wilmington, this 18th day of October, 2018 :

       For the reasons set forth in the Memorandum Opinion issued on this date,

       IT IS HEREBY ORDERED that Defendant Mylan Pharmaceuticals Inc.'s Motion to

Dismiss or Transfer Under 28 U.S.C. § 1406(a) for Improper Venue (C.A. No. 17-379 D.I. 178)

is GRANTED. IT IS FURTHER ORDERED that the parties shall meet and confer and, no

later than October 22, 2018, submit a joint status report and any necessary or requested order to

implement today's decision.


                                                                TATES DIS                  E
